DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8,10-18, 21, 22, and 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US Application 2019/0141734, hereinafter Lei).
Regarding claim 1, Lei discloses a method (Figs. 4, 5, 13, and 14) for transmitting information, being applied in a base station, the method comprising:
 determining system control information for an extensible Band Width Part (BWP), the system control information being configured to inform a target User Equipment (UE) configurations in a licensed band and an unlicensed band of the extensible BWP (Abstract, [0009], [0088], [0095], and [0118], which recites system control information for enhancement BWP to active a licensed frequency band and an unlicensed frequency band as disclosed by the instant application); 
sending the system control information for the extensible BWP to the target UE (Abstract, [0009], [0088], [0095], and [0118], which recites Downlink control information (DCI) that includes BWP activation information can be transmitted on a physical downlink control channel (PDCCH) to a user equipment (UE) considered as the target UE); and scheduling, according to the system control information, the target UE to perform information transmission on the extensible BWP(Abstract, [0009], [0088], [0095], and [0118], which recites scheduling the UE to perform information on the enhanced BWP according to the system information as claimed by the instant invention).  
Regarding claim 16, Lei discloses a method (Figs. 4, 5, 13, and 14)  for transmitting information, being applied in User Equipment (UE), the method comprising:
a processor (280) and memory (282), wherein the memory is configured to store an instruction executable by the processor, wherein the processor is configured to implement:
 acquiring system control information for an extensible Band Width Part (BWP), the extensible BWP comprising a resource in a licensed band and a resource in an unlicensed band(Abstract, [0009], [0088], [0095], and [0118], which recites system control information for enhancement BWP to active a licensed frequency band and an unlicensed frequency band as disclosed by the instant application
 in response to receiving activation indication indicating that the extensible BWP is activated, configuring, according to the system control information, transmission over  (Abstract, [0009], [0088], [0095], and [0118], which recites Downlink control information (DCI) that includes BWP activation information can be transmitted on a physical downlink control channel (PDCCH) to a user equipment (UE) considered as the target UE);
 and transmitting information to a base station using the extensible BWP(Abstract, [0009], [0088], [0095], and [0118], which recites scheduling the UE to perform information on the enhanced BWP according to the system information as claimed by the instant invention).  
Regarding claim 2, Lei discloses the method of claim 1, wherein the determining the system control information for the extensible BWP comprises: in response to determining that a preset trigger condition is met, configuring, for the target UE, a resource of the extensible BWP in the licensed band and a resource of the extensible BWP in the unlicensed band; and determining the system control information for the extensible BWP according to a time- frequency range of the resource of the extensible BWP in the licensed band and the resource of the extensible BWP in the unlicensed band(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).  
Regarding claim 3, Lei discloses the method of claim 2, wherein the preset trigger condition comprises at least one of: traffic to be transmitted for the target UE exceeding a preset traffic threshold; a type of a service to be transmitted for the target UE comprising a preset service type; or a power consumption of the target UE being no greater than a preset power consumption threshold(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).   
Regarding claim 4, Lei discloses the method of claim 2, wherein configuring, for the target UE, the resource of the extensible BWP in the unlicensed band comprises: configuring, for the target UE, the resource of the extensible BWP in the unlicensed band on a preset channel in the unlicensed band; or configuring, for the target UE, the resource of the extensible BWP in the unlicensed band according to a historical record of scheduling the target UE in the unlicensed band(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).   
Regarding claim 5, Lei discloses the method of claim 2, wherein configuring, for the target UE, the resource of the extensible BWP in the unlicensed band comprises: monitoring an effective transmission resource meeting a preset channel quality condition in the unlicensed band; and configuring, for the target UE, the resource of the extensible BWP in the unlicensed band according to the effective transmission resource(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).    
Regarding claim 10, Lei discloses the method of claim 1, wherein the system control information for the extensible BWP comprises: a time-frequency range of a resource in the licensed band, a time- frequency range of a resource in the unlicensed band, and configuration of a resource for transmitting control information among the resource in the licensed band and the resource in the unlicensed band(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).  
Regarding claim 8, Lei discloses the method of claim 5, wherein the monitoring the effective transmission resource meeting the preset channel quality condition in the unlicensed band comprises: monitoring a full-band effective transmission resource meeting the preset channel quality condition in the unlicensed band; determining a target frequency range supported by the target UE in the unlicensed band; and determining the effective transmission resource according to an overlapping frequency range where the full-band effective transmission resource and the target frequency range overlap(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).  
Regarding claim 11, Lei discloses the method of claim 1, wherein the sending the system control information 4f-for the extensible BWP to the target UE comprises: sending, to the target UE, preset Downlink Control Information (DCI) for a resource in the unlicensed band by at least one of: sending the preset DCI to the target UE by (Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).    
Regarding claim 12, Lei discloses the method of claim 1, wherein the scheduling, according to the system control information, the target UE to perform information transmission on the extensible BWP comprises: sending, to the target UE, activation indication indicating that the extensible BWP is activated; in response to determining that the target UE has completed transmission configuration according to the activation indication and the system control information, scheduling the target UE to perform information transmission on the extensible BWP(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).    
Regarding claim 13, Lei discloses the method of claim 12, comprising: before the sending, to the target UE, the activation indication indicating that the extensible BWP is activated, in response to determining that the target UE is being scheduled on a first BWP in the licensed band, sending, to the target UE, deactivation indication for deactivating the first BWP(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).  
Regarding claim 14, Lei discloses the method of claim 1, wherein the determining the system control information for the extensible BWP comprises: determining, according to preset reference indication sent by the target UE, whether the target UE is supporting transmission over the unlicensed band; in response to (Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).   
Regarding claim 15, Lei discloses the method of claim 1, wherein the determining the system control information for the extensible BWP for the target UE comprises: determining, according to at least one of a service bearing condition or a power consumption of the base station, whether the base station is supporting unlicensed band resource configuration; in response to determining that the base station is supporting unlicensed band resource configuration, determining the system control information 4f-for the extensible BWP for the target UE(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).   
Regarding claim 17, Lei discloses the method of claim 16, wherein the system control information e-for the extensible BWP comprises a set location of information on scheduling of the resource in the licensed band and the resource in the unlicensed band, wherein the transmitting  information to the base station using the extensible BWP comprises: acquiring, according to the set location, the information on scheduling of the resource in the licensed band and the resource in the unlicensed band in the extensible BWP; and in response to determining that the base station schedules the extensible BWP, transmitting  information according to the information on scheduling(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).   
Regarding claim 18, Lei discloses the method of claim 17, wherein the information on scheduling of the resource in the unlicensed band is acquired from the extensible BWP by at least one of: acquiring, from a resource for transmitting control (Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).    
Regarding claim 21,  Lei discloses the method of claim 16, further comprising: before the acquiring the system control information of-for the extensible BWP, sending preset reference indication to the base station, the preset reference indication indicating whether the UE is supporting transmission over the unlicensed band(Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).    
Regarding claim 22, Lei discloses the method of claim 21, comprising: in response to receiving preset control information sent by the base station, stopping sending the preset reference indication to the base station (Abstract, [0009], [0066], [0086]-[0088], [0090]- [0095], and [0118]).    
Allowable Subject Matter
Claims 6, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art in record fails to anticipate or render obvious the following:
 determining a target frequency range supported by the target UE in the unlicensed band; and monitoring the effective transmission resource meeting the preset channel quality condition in the target frequency range wherein the monitoring the effective transmission resource meeting the preset channel quality condition in the target 
Conclusion


.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461